      Case 2:20-cv-02363-SAC Document 122 Filed 01/15/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


JOSEPH LEE JONES,

                       Plaintiff,

vs.                                              Case No. 20-2363-SAC-JPO

BOARD OF COUNTY COMMISSIONERS
OF DOUGLAS COUNTY, KANSAS, et al.,

                       Defendant.

                               O R D E R

      On December 14, 2020, the court issued an order granting

defendants’ motion to dismiss the amended complaint and denying

plaintiff’s   motion   to   dismiss       the   amended   complaint   without

prejudice.    Doc. No. 116.   This case is now before the court upon

plaintiff’s motion to alter or amend judgment.            Doc. No.    121.

      A motion to alter or amend under Fed.R.Civ.P. 59(e) may be

granted when “the court has misapprehended the facts, a party’s

position, or the controlling law.”         Nelson v. City of Albuquerque,

921 F.3d 925, 929 (10th Cir. 2019).         Grounds warranting Rule 59(e)

relief include: “(1) an intervening change in the controlling law,

(2) new evidence previously unavailable, and (3) the need to

correct clear error or prevent manifest injustice.”             Servants of

Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).              Motions

to alter and amend are not meant for “revisit[ing] issues already

addressed or advanc[ing] arguments that could have been raised in


                                      1
        Case 2:20-cv-02363-SAC Document 122 Filed 01/15/21 Page 2 of 3




prior briefing.”       Nelson, 921 F.3d at 929 (quoting Servants of

Paraclete, 204 F.3d at 1012).        “[O]nce the district court enters

judgment, the public gains a strong interest in protecting the

finality of judgments.”       Id. at 929.

       In the order dismissing the amended complaint, the court found

in part that plaintiff failed to state a plausible First Amendment

violation in Count One of his amended complaint.            The court held

that plaintiff does not have a constitutional right to watch

television while in jail or a constitutional right to a free

newspaper.     Doc. No. 116, p. 2, citing Doc. No. 98, pp. 4-5 and

14.    The court also held that plaintiff was required to allege

facts showing that limits upon local news access were not supported

by legitimate penological interests.          See Doc. No. 116, pp. 2-3.

Plaintiff’s motion to alter or amend does not address these

holdings and the authorities cited by the court.                    Plaintiff

suggests that the court has misapprehended the facts. He, however,

does   not   allege   facts   or   authorities   which   make   a   material

difference to the court’s rulings.

       The remainder of plaintiff’s arguments fail to demonstrate

good grounds for altering or amending the judgment.                 Plaintiff

makes a complaint about the jail’s grievance procedures.             He does

not demonstrate, however, that this rises to a constitutional

violation.



                                      2
      Case 2:20-cv-02363-SAC Document 122 Filed 01/15/21 Page 3 of 3




     In summary, upon review, the court finds that plaintiff has

failed to demonstrate grounds to alter or amend the court’s ruling

that he has failed to state a claim for relief.         For this reason,

plaintiff’s motion (Doc. No. 121) is denied and plaintiff’s amended

complaint remains dismissed with prejudice.

     IT IS SO ORDERED.

     Dated this 15th day of January 2021, at Topeka, Kansas.


                            s/Sam A. Crow__________________________
                            U.S. District Senior Judge




                                    3
